DETAILED ACTION
1.    This is a Non-Final Office Action Correspondence in response to RCE amendments/arguments filed for U.S. Application No. 15/631903 filed on October 31, 2022.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 05, 2020 has been entered.


Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


				Response to Arguments
4.	Applicant’s arguments are not persuasive. 

	On Pgs. 8 of remarks in regards to 35 U.S.C 103, Applicant argues the amended limitations, “Further, regarding the 101/Abstract rejections, Applicant has amended the claims to expedite prosecution to a positive resolution. More specifically, Applicant has amended the independent claims to replace some recitations of "defining" or "satisfying" with "compiling" (or similarly thereto). Support for these amendments can be found at least in paragraphs [0046], [0058], [0086], and [0109]. While not admitting that the claims recite an abstract idea, nevertheless Applicant maintains the position that the claims as a whole integrate any abstract idea into a practical application and therefore is not directed to a judicial exception and is patent eligible.  Clearly, the recited elements reflect an improvement in the functioning of a computer. For example, claim 1 recites the following step which results in an acceleration of an execution of a query: utilize the optimized data structure in a compilation of a query instead of accessing the physical dataset or a virtual dataset derived from the physical dataset to compile the query, thereby accelerating execution of the query.”

	Examiner replies that the claim recites an abstract idea Compiling can be seen as human writing a query plan on a piece of paper.  Therefore compiling is seen as an abstract idea.

	On Pg. 11 of remarks in regards to 35 U.S.C. 103, as to claims 1-20 Applicant states “The Examiner shows clear error in the passage referred to in Beyer. In such passage and elsewhere in Beyer, Beyer discloses that an optimal query plan is determined by comparing a ranking metric of executing the current query plan with ranking metrics of executing one or more other, reordering of the query plan. The reordered version of the current query plan may comprise a reordering of inner tables in the current query plan, or an exchange of a driving table with an inner table. Beyer simply reorders tables. Importantly, there is no notion of referring to the optimized data structure instead of referring to at least one of the datasets”

	Examiner replies that Beyer does teach this limitation. Par. 0042 Beyer discloses the when the reordered query plan ranking is lower than the current query plan, the reordered query plan is deem to be the most optimal query plan, so the reordered query plan is set as the current query plan and the current query plan is then executed to retrieve the results.

	On Pg. 12 of remarks in regards to 35 U.S.C. 103, as to claims 1-20 Applicant states “In sharp contrast, Applicant's innovation, and specifically Claim 1, is unrelated to determining the best order. Applicant's innovation as reflected in Claim 1 is not concerned with shuffling things around in a query plan. As required by Claim 1, the innovation is literally replacing parts of the query plan with a different, external dataset. In Beyer, the data is the same data; it is just a question of what is the most efficient plan to process that data. In Applicant's innovation as required by the language in Claim 1, the innovation uses different data altogether. Thus, by not considering all words in Claim 1, the Examiner has erred in denying the patentability of Claim 1 in view of Beyer in combination with the other references. Further, Applicant believes that for the Examiner to contend that these two approaches are similar is really minimizing the complexity and innovation in databases. The same rationale applies to the application of the Beyer reference to deny the patentability of independent Claim 16. The dependent claims depend directly or indirectly from the claims that have been discussed. Therefore, those claims are deemed patentable for the reasons given above. In addition, each of the dependent claims separately introduces features that independently render the claim patentable.  However, due to the fundamental differences already identified, and to expedite positive resolution of the examination, separate arguments are not provided for each of the dependent claims at this time.”

	Examiner replies that Beyer does teach this limitation. The claim does not recite replacing parts of the query plan with different, external datasets. In addition the cited section, Par. 0036 Beyer discloses the system stores information on remote storage systems.  The remote storage systems are seen as the external datasets.
	 

On Pg. 14 of remarks in regards to 35 U.S.C. 103, as to claims 1-20 Applicant states, “Claim 1 recites a technical solution to improve the performance and scalability of the server(s), as described in Applicant's paragraph [0046] (emphasis added): "The platform may offer improved performance and scalability. The platform can allow users to interact with data of diverse types and of any size, and from diverse data sources. The platform may accelerate query executions by using optimized data structures, also referred to herein as reflections, which can reside in memory or on persistent storage. As a result, the platform can provide orders of magnitude query acceleration and production system isolation compared to existing systems. The platform can also perform columnar in- memory analytics including columnar execution, byte-code rewriting, and runtime compilation. In some embodiments, such analytics are implemented in Claim 1 improves query capabilities with rapid access as compared to accessing the data sources directly.”

Examiner replies that this concept is an abstract idea.  Writing down an optimized query plan would provide rapid access compared to using a query plan that was less optimized, which would include remote data storages.



Claim Rejections - 35 U.S.C. §101 
 
5.	35 U.S.C. §101 reads as follows: 
 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
 
101 SUMMARY ANALYSIS: 
 
Claims 1 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for optimizing a query to process a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query, and generate a query plan, access sources associated with the query, access optimized data structure and use the data structure to modify the query plan to retrieve results.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 1 recites a method, independent claim 16 recites a computer system. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes.       With respect to independent claims, 1 and 16, specifically claims 1 and 16 recites " compiling the received query to a query plan,, the query plan referring to a plurality of datasets contained in a plurality of data sources; performing a check, in an autonomous memory, to determine that an optimized data structure exists that has not expired and can be used to partially or entirely compile the query”, “determining that the received query can be accelerated, the acceleration using the optimized data structure contained in the autonomous memory to partially or entirely satisfy the received query, wherein the optimized data structure is a raw reflection or an aggregation reflection and wherein determining that the received query can be accelerated comprises determining that the type of reflection of the optimized data structure satisfies the query cost-effectively, wherein the optimized data structure includes results from another query and/or includes pre- defined data”, “”. These limitations could be reasonably and practically performed by the human mind, for instance a user can mentally think of a question and path to the answer, then the user can refer to a document that provides a optimal path to the answer, the user can follow the optimal path to the answer to retrieve the results instead of following the original path to the answer. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “determining” in the context of this claim encompasses the user visually/mentally recognizing there is a more optimal path.
Accordingly, the claim recites an abstract idea.
                
 This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “receiving a query”, “in response to determining that the received query can be accelerated, modifying the query plan to include refer to the optimized data structure instead of referring to at least one of the datasets referred to in the definition of the query plan”, “and executing the modified query plan to obtain query results that satisfy the received query by accessing the autonomous memory to utilize the optimized data structure instead accessing the at least one of the datasets” and “and accessing some of the plurality of data sources to read at least some data from the plurality of datasets to satisfy the received query” . At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and storing. Independent claims, claims 1 and 16 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
  The claims, claims 1 and 16 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and accessing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “accessing certain results of the collection and analysis”. 
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 



101 SUMMARY ANALYSIS: 
 
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for optimizing a query to process a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query, and generate a query plan, access sources associated with the query, access optimized data structure and use the data structure to modify the query plan to retrieve results.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 1 recites a method.
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for receiving a query, defining a query plan, accessing a structure associated with the query plan, accessing data associated with the query plan, modifying the query plan to include elements from the structure and execute the modified query plan, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receiving a search, defining a query plan, accessing a structure associated with the query plan, accessing data associated with the query plan, modifying the query plan to include elements from the structure and execute the modified search plan.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 2 recites the additional elements of a processor, memory, “optimized data structure” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “generating the optimized data structure” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify a business information and generate a report are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 

 


101 SUMMARY ANALYSIS: 
 
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for optimizing a query to process a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query, and generate a query plan, access sources associated with the query, access optimized data structure and use the data structure to modify the query plan to retrieve results.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 1 recites a method.
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for receiving a query, defining a query plan, accessing a structure associated with the query plan, accessing data associated with the query plan, modifying the query plan to include elements from the structure and execute the modified query plan, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receiving a search, defining a query plan, accessing a structure associated with the query plan, accessing data associated with the query plan, modifying the query plan to include elements from the structure and execute the modified search plan.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 3 recites the additional elements of a processor, memory, “optimized data structure” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “generating the optimized data structure” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify a business information and generate a report are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 



101 SUMMARY ANALYSIS: 
 
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for optimizing a query to process a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query, and generate a query plan, access sources associated with the query, access optimized data structure and use the data structure to modify the query plan to retrieve results.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 1 recites a method.
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for receiving a query, defining a query plan, accessing a structure associated with the query plan, accessing data associated with the query plan, modifying the query plan to include elements from the structure and execute the modified query plan, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receiving a search, defining a query plan, accessing a structure associated with the query plan, accessing data associated with the query plan, modifying the query plan to include elements from the structure and execute the modified search plan.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 4 recites the additional elements of a processor, memory, “wherein the raw reflection comprises” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein the raw reflection comprises” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify a business information and generate a report are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 




101 SUMMARY ANALYSIS: 
 
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for optimizing a query to process a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query, and generate a query plan, access sources associated with the query, access optimized data structure and use the data structure to modify the query plan to retrieve results.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 1 recites a method.
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for receiving a query, defining a query plan, accessing a structure associated with the query plan, accessing data associated with the query plan, modifying the query plan to include elements from the structure and execute the modified query plan, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receiving a search, defining a query plan, accessing a structure associated with the query plan, accessing data associated with the query plan, modifying the query plan to include elements from the structure and execute the modified search plan.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 5 recites the additional elements of a processor, memory, “generating the optimized data structure” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “generating the optimized data structure” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify a business information and generate a report are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 






101 SUMMARY ANALYSIS: 
 
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for optimizing a query to process a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query, and generate a query plan, access sources associated with the query, access optimized data structure and use the data structure to modify the query plan to retrieve results.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 1 recites a method.
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for receiving a query, defining a query plan, accessing a structure associated with the query plan, accessing data associated with the query plan, modifying the query plan to include elements from the structure and execute the modified query plan, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receiving a search, defining a query plan, accessing a structure associated with the query plan, accessing data associated with the query plan, modifying the query plan to include elements from the structure and execute the modified search plan.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 6 recites the additional elements of a processor, memory, “optimized data structure” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “optimized data structure” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify a business information and generate a report are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 




101 SUMMARY ANALYSIS: 
 
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for optimizing a query to process a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query, and generate a query plan, access sources associated with the query, access optimized data structure and use the data structure to modify the query plan to retrieve results.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 1 recites a method.
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for receiving a query, defining a query plan, accessing a structure associated with the query plan, accessing data associated with the query plan, modifying the query plan to include elements from the structure and execute the modified query plan, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receiving a search, defining a query plan, accessing a structure associated with the query plan, accessing data associated with the query plan, modifying the query plan to include elements from the structure and execute the modified search plan.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 7 recites the additional elements of a processor, memory, “optimized data structure” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “minimally sufficient” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify a business information and generate a report are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 




101 SUMMARY ANALYSIS: 
 
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for optimizing a query to process a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query, and generate a query plan, access sources associated with the query, access optimized data structure and use the data structure to modify the query plan to retrieve results.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 1 recites a method.
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for receiving a query, defining a query plan, accessing a structure associated with the query plan, accessing data associated with the query plan, modifying the query plan to include elements from the structure and execute the modified query plan, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receiving a search, defining a query plan, accessing a structure associated with the query plan, accessing data associated with the query plan, modifying the query plan to include elements from the structure and execute the modified search plan.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 8 recites the additional elements of a processor, memory, “query results” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “without reading any of the plurality of datasets” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 



101 SUMMARY ANALYSIS: 
 
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for optimizing a query to process a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query, and generate a query plan, access sources associated with the query, access optimized data structure and use the data structure to modify the query plan to retrieve results.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 1 recites a method.
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for receiving a query, defining a query plan, accessing a structure associated with the query plan, accessing data associated with the query plan, modifying the query plan to include elements from the structure and execute the modified query plan, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receiving a search, defining a query plan, accessing a structure associated with the query plan, accessing data associated with the query plan, modifying the query plan to include elements from the structure and execute the modified search plan.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 9 recites the additional elements of a processor, memory, “query results” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “reading at least some of the plurality of datasets” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 



101 SUMMARY ANALYSIS: 
 
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for optimizing a query to process a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query, and generate a query plan, access sources associated with the query, access optimized data structure and use the data structure to modify the query plan to retrieve results.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 1 recites a method.
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for receiving a query, defining a query plan, accessing a structure associated with the query plan, accessing data associated with the query plan, modifying the query plan to include elements from the structure and execute the modified query plan, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receiving a search, defining a query plan, accessing a structure associated with the query plan, accessing data associated with the query plan, modifying the query plan to include elements from the structure and execute the modified search plan.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 10 recites the additional elements of a processor, memory, “received query” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “autonomously deciding to generate the optimized data structure” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 




101 SUMMARY ANALYSIS: 
 
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for optimizing a query to process a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query, and generate a query plan, access sources associated with the query, access optimized data structure and use the data structure to modify the query plan to retrieve results.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 1 recites a method.
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for receiving a query, defining a query plan, accessing a structure associated with the query plan, accessing data associated with the query plan, modifying the query plan to include elements from the structure and execute the modified query plan, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receiving a search, defining a query plan, accessing a structure associated with the query plan, accessing data associated with the query plan, modifying the query plan to include elements from the structure and execute the modified search plan.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 11 recites the additional elements of a processor, memory, “optimized data structure” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “history of queries” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 




101 SUMMARY ANALYSIS: 
 
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for optimizing a query to process a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query, and generate a query plan, access sources associated with the query, access optimized data structure and use the data structure to modify the query plan to retrieve results.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 1 recites a method.
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for receiving a query, defining a query plan, accessing a structure associated with the query plan, accessing data associated with the query plan, modifying the query plan to include elements from the structure and execute the modified query plan, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receiving a search, defining a query plan, accessing a structure associated with the query plan, accessing data associated with the query plan, modifying the query plan to include elements from the structure and execute the modified search plan.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 12 recites the additional elements of a processor, memory, “optimized data structure” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “history of queries” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 




101 SUMMARY ANALYSIS: 
 
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for optimizing a query to process a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query, and generate a query plan, access sources associated with the query, access optimized data structure and use the data structure to modify the query plan to retrieve results.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 1 recites a method.
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for receiving a query, defining a query plan, accessing a structure associated with the query plan, accessing data associated with the query plan, modifying the query plan to include elements from the structure and execute the modified query plan, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receiving a search, defining a query plan, accessing a structure associated with the query plan, accessing data associated with the query plan, modifying the query plan to include elements from the structure and execute the modified search plan.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 13 recites the additional elements of a processor, memory, “receiving user input” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “generating the optimized data structure” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 


101 SUMMARY ANALYSIS: 
 
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for optimizing a query to process a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query, and generate a query plan, access sources associated with the query, access optimized data structure and use the data structure to modify the query plan to retrieve results.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 1 recites a method.
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for receiving a query, defining a query plan, accessing a structure associated with the query plan, accessing data associated with the query plan, modifying the query plan to include elements from the structure and execute the modified query plan, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receiving a search, defining a query plan, accessing a structure associated with the query plan, accessing data associated with the query plan, modifying the query plan to include elements from the structure and execute the modified search plan.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 14 recites the additional elements of a processor, memory, “optimized data structure” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “virtual dataset” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 



101 SUMMARY ANALYSIS: 
 
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for optimizing a query to process a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query, and generate a query plan, access sources associated with the query, access optimized data structure and use the data structure to modify the query plan to retrieve results.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 1 recites a method.
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for receiving a query, defining a query plan, accessing a structure associated with the query plan, accessing data associated with the query plan, modifying the query plan to include elements from the structure and execute the modified query plan, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receiving a search, defining a query plan, accessing a structure associated with the query plan, accessing data associated with the query plan, modifying the query plan to include elements from the structure and execute the modified search plan.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 15 recites the additional elements of a processor, memory, “modified query plan” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “distributed query engine” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 





101 SUMMARY ANALYSIS: 
 
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for optimizing a query to process a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query, and generate a query plan, access sources associated with the query, access optimized data structure and use the data structure to modify the query plan to retrieve results.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 1 recites a method.
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for receiving a query, defining a query plan, accessing a structure associated with the query plan, accessing data associated with the query plan, modifying the query plan to include elements from the structure and execute the modified query plan, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receiving a search, defining a query plan, accessing a structure associated with the query plan, accessing data associated with the query plan, modifying the query plan to include elements from the structure and execute the modified search plan.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 17 recites the additional elements of a processor, memory, “client applications” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “virtual datasets” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 





101 SUMMARY ANALYSIS: 
 
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for optimizing a query to process a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query, and generate a query plan, access sources associated with the query, access optimized data structure and use the data structure to modify the query plan to retrieve results.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 1 recites a method.
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for receiving a query, defining a query plan, accessing a structure associated with the query plan, accessing data associated with the query plan, modifying the query plan to include elements from the structure and execute the modified query plan, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receiving a search, defining a query plan, accessing a structure associated with the query plan, accessing data associated with the query plan, modifying the query plan to include elements from the structure and execute the modified search plan.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 18 recites the additional elements of a processor, memory, “visual dataset editor” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “virtual datasets” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 





101 SUMMARY ANALYSIS: 
 
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for optimizing a query to process a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query, and generate a query plan, access sources associated with the query, access optimized data structure and use the data structure to modify the query plan to retrieve results.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 1 recites a method.
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for receiving a query, defining a query plan, accessing a structure associated with the query plan, accessing data associated with the query plan, modifying the query plan to include elements from the structure and execute the modified query plan, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receiving a search, defining a query plan, accessing a structure associated with the query plan, accessing data associated with the query plan, modifying the query plan to include elements from the structure and execute the modified search plan.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 19 recites the additional elements of a processor, memory, “visual dataset editor” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “virtual datasets” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 



101 SUMMARY ANALYSIS: 
 
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for optimizing a query to process a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a query, and generate a query plan, access sources associated with the query, access optimized data structure and use the data structure to modify the query plan to retrieve results.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 1 recites a method.
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for receiving a query, defining a query plan, accessing a structure associated with the query plan, accessing data associated with the query plan, modifying the query plan to include elements from the structure and execute the modified query plan, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receiving a search, defining a query plan, accessing a structure associated with the query plan, accessing data associated with the query plan, modifying the query plan to include elements from the structure and execute the modified search plan.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 20 recites the additional elements of a processor, memory, “cause display of a visualization” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “virtual datasets” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 



Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claim(s) 1-12 and 15 is/are rejected under 35 U.S.C. 102 (a)(1) as being unpatentable by Abdellatif et al. U.S. Patent Application Publication No. 2012/0130986 (herein as ‘Abdellatif’) and further in view of Altinel at al. U.S. Patent Application Publication No. 2006/0026154 (herein as ‘Altinel’), Park et al. U.S. Patent Application Publication No. 2017/0147628 (herein as ‘Park’) and Beyer et al. U.S. Patent Application Publication No. 2009/0070313 (herein as ‘Beyer’). 

As to claim 1 a method performed by one or more server computers, the method comprising: 
receiving a query (Par. 0012 Abdellatif discloses receiving a query);
compiling the received query to a query plan, the query plan referring to a plurality of datasets contained in a plurality of data sources (Par. 0012 Abdellatif discloses generating a cache key based upon the query.  Par. 0013 Adbellatif discloses the cache key is associated with a query plan);
Abdellatif does not teach but Altinel teaches performing a check, in an autonomous memory, to determine whether an optimized data structure exists that has not expired and can be used to partially or entirely compile the query (Par. 0039 Altinel discloses accessing data in a pre-computed set of cache tables to determine a cache tables availability in providing results to an input query. Fig. 7 and Par. 0042 Altinel discloses a cache miss occurs which when the result is not located in the cache daemon. The cache daemon containing the cache tables is seen as the optimized data structure.  The cache daemon containing current tables is seen as the optimized data structure has not expired. The cache miss is seen as a checking being performed to locate the query results within the cache daemon);
determining that the received query can be accelerated, the acceleration using the optimized data structure contained in the autonomous memory partially or entirely satisfy the received query (Par. 0039 Altinel discloses creating a local query plan for accessing data in a pre-computed set of cache tables and determining available dynamic cache tables and database nicknames);
Abdellatif and Altinel are analogous art because they are in the same field of endeavor, optimized query processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the re-use saved plan for query processing of Abdellatif to include the query caching of Altinel, to reduce the latency when reformulating complex queries. The suggestion/motivation to combine is that it would be obvious to try in order to reduce latency in serving database queries when the request are complex (Par. 0004-0014 Altinel).
Abdellatif does not teach but Altinel does not teach but Park teaches wherein the optimized data structure is a raw reflection or an aggregation reflection (Par. 0033 Park discloses the query plans accesses information in the database tables based upon the query semantics.  The database tables are seen as the raw reflection.)
and wherein determining that the received query can be accelerated comprises determining that the type of reflection of the optimized data structure satisfies the query cost-effectively (Par. 0034 Park discloses selecting the query plan that is most cost efficient plan an uses the least amount of memory, executes the quickest);
Abdellatif and Park are analogous art because they are in the same field of endeavor, optimized query processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the re-use saved plan for query processing of Abdellatif to include the database querying of Park, to reduce the intensive process of query large databases. The suggestion/motivation to combine is that it would be obvious to try in order to reduce computational complexity of querying databases (Par. 0002-0003 Park).
Altinel teaches wherein the optimized data structure includes results from another query and/or includes pre-defined data; (Fig. 7 and Par. 0041 Altinel discloses the cache daemon is populated by detecting changes in a source database and using predicates to replicate the changes into the cache daemon. Par. 0042 Altinel disclose the query from a cache miss is used to load data into the cache daemon);
Abdellatif in combination with Altinel and Park does not teach but Beyer teaches in response to determining that the received query can be accelerated modifying the query plan to refer to the optimized data structure (Fig. 2, Fig. 3 and Fig. 4 and Par. 0040 Beyer discloses determining if current query plan is the optimal query plan or is another optimal query plan is available.  Then the driving table is reordered and identified as the optimal query plan. Par. 0041-0042 Beyer discloses the reordering the inner tables of dataset to produce a driving table that is used as the new query plan to execute the query);
Instead of referring to at least one of the datasets referred to in the definition of the query plan (Par. 0041-0042 Beyer discloses the reordering the inner tables of dataset to produce a driving table that is used as the new query plan to execute the query.  Par. 0051-0055 Beyer discloses the driving table being created and used to optimize a query plan);
Beyer teaches executing the modified query plan to obtain query results that satisfy the received query by accessing the autonomous memory to utilize the optimized data structure instead accessing the at least one of the datasets and accessing some of the plurality of data sources to read at least some data from the plurality of datasets to satisfy the received query (Par. 0042 Beyer discloses the when the reordered query plan ranking is lower than the current query plan, the reordered query plan is deem to be the most optimal query plan, so the reordered query plan is set as the current query plan and the current query plan is then executed to retrieve the results).
Abdellatif and Beyer are analogous art because they are in the same field of endeavor, optimized query processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the re-use saved plan for query processing of Abdellatif to include the reorder query for optimization of Beyer, to generate optimized queries without having to regenerate the entire query. The suggestion/motivation to combine is that it would be obvious to try in order to improve the performance of queries (Par. 0011-0015 Beyer).


As to claim 2 Abdellatif in combination with Altinel, Park and Beyer teaches each and every limitation of claim 1.
In addition Abdellatif teaches further comprising, prior to receiving the query: generating the optimized data structure to include raw data of at least one of the plurality of datasets to result in the raw reflection (Par. 0019 Abdellatif discloses the annotated query plans use literals, constants and scalar functions from the database to annotate the query plan).

As to claim 3 Abdellatif in combination with Altinel, Park and Beyer teaches each and every limitation of claim 1.
In addition Abdellatif teaches further comprising, prior to receiving the query: generating the optimized data structure to include an aggregation of one or more data columns of at least one of the plurality of datasets to result in the aggregation reflection (Par. 0018 Abdellatif discloses the annotated query plans user merge operations of data to form query plans).

As to claim 4 Abdellatif in combination with Altinel, Park and Beyer teaches each and every limitation of claim 2.
In addition Abdellatif teaches wherein the raw reflection comprises at least one of sorted, partitioned, or distributed data of one or more data columns of at least one of the plurality of datasets (Par. 0018 Abdellatif discloses locating the optimized query based upon the sorted information).

As to claim 5 Abdellatif in combination with Altinel, Park and Beyer teaches each and every limitation of claim 1.
In addition Abdellatif teaches further comprising, prior to receiving the query: generating the optimized data structure to include data sampled from at least one of the plurality of datasets (Par. 0018 Abdellatif discloses assigning estimated cost to the execution of the query).

As to claim 6 Abdellatif in combination with Altinel, Park and Beyer teaches each and every limitation of claim 1.
In addition Abdellatif teaches wherein the received query is a second query and the query results are second query results, the method further comprising, prior to receiving the second query: generating the optimized data structure based on first query results that satisfy a first query (Par. 0040 Abdellatif discloses generating a second query that is different from the first query and based upon the annotated query plan stored in memory).

As to claim 7 Abdellatif in combination with Altinel, Park and Beyer teaches each and every limitation of claim 1.
In addition Abdellatif teaches wherein the query plan is a second query plan, and a first query plan is defined to have a scope broader than necessary for obtaining search results satisfying the first query such that the generated optimized data structure is broader than an optimized data structure generated based on a query plan having a scope that is minimally sufficient for obtaining search results satisfying the first query (Par. 0040 Abdellatif discloses generating a second query that is different from the first query and based upon the annotated query plan stored in memory. The second query is based upon the first query and contain different data this is seen as the first query being broader than the second query).

As to claim 8 Abdellatif in combination with Altinel, Park and Beyer teaches each and every limitation of claim 1.
In addition Abdellatif teaches wherein the query results are obtained without reading any of the plurality of datasets contained in the plurality of data sources (Par. 0021 Abdellatif discloses the query plan is based upon an existing query plan and therefore the query repository table is accessed to get the most recently observed runtime statistics).

As to claim 9 Abdellatif in combination with Altinel, Park and Beyer teaches each and every limitation of claim 1.
In addition Abdellatif teaches wherein the query results are obtained by reading at least some of the plurality of datasets contained in the plurality of data sources in addition to reading the optimized data structure (Par. 0013 Abdellatif discloses each query record can be associated with an annotated query plan. Par. 0014 Abdellatif discloses the annotated query plan is used to generate a similar query.  Par. 0018 Abdellatif discloses the query optimizer determine which of the query plans are most efficient).

As to claim 10 Abdellatif in combination with Altinel, Park and Beyer teaches each and every limitation of claim 1.
In addition Abdellatif teaches further comprising, prior to determining that the received query can be accelerated: autonomously deciding to generate the optimized data structure (Par. 0013 Abdellatif discloses each query record can be associated with an annotated query plan. Par. 0014 Abdellatif discloses the annotated query plan is used to generate a similar query).

As to claim 11 Abdellatif in combination with Altinel, Park and Beyer teaches each and every limitation of claim 1.
In addition Abdellatif teaches wherein the decision to generate the optimized data structure is based on a history of queries received by the one or more server computers (Par. 0021 Abdellatif discloses the query plan is based upon an existing query plan and therefore the query repository table is accessed to get the most recently observed runtime statistics).

As to claim 12 Abdellatif in combination with Altinel, Park and Beyer teaches each and every limitation of claim 1.
	In addition Abdellatif teaches wherein the decision to generate the optimized data structure is based on a determination that reading the optimized data structure in lieu of reading the at least some data from the plurality of data sources improves processing of an expected workload (Par. 0026 and Par. 0027 Abdellatif discloses the most efficient query plan is obtained through estimating the efficiency for the query from the query repository table or the inputted query).

As to claim 15 Abdellatif in combination with Altinel, Park and Beyer teaches each and every limitation of claim 1.
	In addition Abdellatif teaches wherein the modified query plan is only executed by a distributed query engine of the one or more computer servers (Par. 0021 Abdellatif discloses the query data collector serves to update the annotated query plan).


9.	Claims 16, 18, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phillips et al U.S. Patent Application Publication No. 2014/0047001 (herein as ‘Phillips’) and further in view of Altinel at al. U.S. Patent Application Publication No. 2006/0026154 (herein as ‘Altinel’), Park et al. U.S. Patent Application Publication No. 2017/0147628 (herein as ‘Park’) and Beyer et al. U.S. Patent Application Publication No. 2009/0070313 (herein as ‘Beyer’).

As to claim 16 Phillips teaches a computer system comprising: 
a processor (Par. 0074 Phillips discloses a processor);
and an autonomous memory containing instructions that (Par. 0074 Phillips discloses a memory); when executed by the processor, cause the computer system to:
connect to a plurality of data sources that contain a plurality of physical datasets (Par. 0034 Phillips discloses accessing multiple sources that are associated with multiple data);
cause display of a visual dataset editor and allow a plurality of users to curate data by using the visual dataset editor to create a plurality of virtual datasets derived from the plurality of physical datasets without creating any physical copies of the curated data (Par. 0066 Phillips discloses a display is provided to allow a user to share information with other users);
Phillips does not teach but Park teaches autonomously generate an optimized data structure based on a physical dataset contained in the plurality of data sources (Par. 0032 Park discloses generating a query plan from the database tables.  The query plan is seen as the optimized data structure);
Wherein the optimized data structure is a raw reflection or an aggregation reflection and (Par. 0036 Park discloses indexes are used to store a copy of the selected database tables to satisfy the query. The index is seen as the raw reflection or the aggregation reflection);
Phillips and Park are analogous art because they are in the same field of endeavor, optimized query processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the re-use saved plan for query processing of Phillips to include the database querying of Park, to reduce the intensive process of query large databases. The suggestion/motivation to combine is that it would be obvious to try in order to reduce computational complexity of querying databases (Par. 0002-0003 Park).
Phillips  does not teach but Altinel teaches wherein the optimized data structure includes results from another query and/or includes pre-defined data (Fig. 7 and Par. 0041 Altinel discloses the cache daemon is populated by detecting changes in a source database and using predicates to replicate the changes into the cache daemon. Par. 0042 Altinel disclose the query from a cache miss is used to load data into the cache daemon);
Phillips and Altinel are analogous art because they are in the same field of endeavor, optimized query processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the re-use saved plan for query processing of Phillips to include the query caching of Altinel, to reduce the latency when reformulating complex queries. The suggestion/motivation to combine is that it would be obvious to try in order to reduce latency in serving database queries when the request are complex (Par. 0004-0014 Altinel).
Altinel teaches and store the optimized data structure in the autonomous memory, the optimized data structure in the autonomous memory configured to be associated with a time of expiration and check whether the time of expiration has expired and, when the expiration time has not expired, (Fig. 7 and Par. 0042 Altinel discloses the system sending an input query o the cache daemon (DB2 instance) to locate results.  The cache daemon is seen as the optimized data structure. The results are not located in the cache daemon so the query is sent to the BackendDB. The backendDB sends the results to the user. The results not located in the cache daemon is seen as there is no optimized data structure which can be used to partially or entirely satisfy the query);
Phillips in combination with Altinel does not teach but Beyer teaches utilize the optimized data structure in a compilation of a query instead of accessing the physical dataset or a virtual dataset derived from the physical dataset to compile the query, thereby accelerating execution of the query, wherein the query refers to the physical dataset or the virtual dataset derived from the physical dataset (Fig. 2, Fig. 3 and Fig. 4 and Par. 0040 Beyer discloses determining if current query plan is the optimal query plan or is another optimal query plan is available.  Par. 0041-0042 Beyer discloses the reordering the inner tables of dataset to produce a driving table that is used as the new query plan to execute the query.  Par. 0051-0055 Beyer discloses the driving table being created and used to optimize a query plan. Par. 0042 Beyer discloses the when the reordered query plan ranking is lower than the current query plan, the reordered query plan is deem to be the most optimal query plan, so the reordered query plan is set as the current query plan and the current query plan is then executed to retrieve the results).
Phillips and Beyer are analogous art because they are in the same field of endeavor, optimized query processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the re-use saved plan for query processing of Phillips to include the reorder query for optimization of Beyer, to generate optimized queries without having to regenerate the entire query. The suggestion/motivation to combine is that it would be obvious to try in order to improve the performance of queries (Par. 0011-0015 Beyer).
Phillips in combination with Altinel and Beyer does not teach but Park teaches and determine that the type of reflection of the optimized data structure satisfies the query cost-effectively (Par. 0034 Park discloses selecting the query plan that is most cost efficient plan an uses the least amount of memory, executes the quickest);
wherein the raw reflection includes raw data of the physical dataset or the virtual dataset derived from the physical dataset for compiling the query (Par. 0036 Park discloses indexes are used to store a copy of the selected database tables to satisfy the query);
and wherein the aggregation reflection includes an aggregation of one or more data columns of at least one of the physical dataset or the virtual dataset derived from the physical dataset for satisfying the query (Par. 0036 Park discloses indexes are used to store a copy of the selected database tables to satisfy the query);
Phillips and Park are analogous art because they are in the same field of endeavor, optimized query processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the re-use saved plan for query processing of Phillips to include the database querying of Park, to reduce the intensive process of query large databases. The suggestion/motivation to combine is that it would be obvious to try in order to reduce computational complexity of querying databases (Par. 0002-0003 Park).


As to claim 18 Phillips in combination with Altinel, Park and Beyer teaches each and every limitation of claim 16.
In addition Phillips teaches allow the plurality of users to share the plurality of virtual datasets via the visual dataset editor (Par. 0066 Phillips discloses a display is provided to allow a user to share information with other users).

As to claim 19 Phillips in combination with Altinel, Park and Beyer teaches each and every limitation of claim 16.
In addition Phillips teaches wherein the visual dataset editor includes a control that upon being selected by a user causes the computer system to open a client application connected to a virtual dataset (Par. 0031 Phillips discloses an ability to open an application).


As to claim 20 Phillips in combination with Altinel, Park and Beyer teaches each and every limitation of claim 16.
In addition Phillips teaches further caused to: cause display of a visualization indicative of relationships between a plurality of physical datasets and a plurality of virtual datasets (Par. 0064 Phillips discloses on a display sharing information with other users).



10.	Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdellatif et al. U.S. Patent Application Publication No. 2012/0130986 (herein as ‘Abdellatif’) in combination with Altinel at al. U.S. Patent Application Publication No. 2006/0026154 (herein as ‘Altinel’), Park et al. U.S. Patent Application Publication No. 2017/0147628 (herein as ‘Park’), Beyer et al. U.S. Patent Application Publication No. 2009/0070313 (herein as ‘Beyer’) and further in view of Zuzarte U.S. Patent Application Publication No. 2003/0084025 (herein as ‘Zuzarte’).


As to claim 13 Abdellatif in combination with Altinel, Park and Beyer teaches each and every limitation of claim 1.
	Abdellatif does not teach but Zuzarte teaches further comprising, prior to receiving the query: receiving user input requesting acceleration of queries on one or more datasets of the plurality of datasets; and generating the optimized data structure in response to the received request (Par. 0002 Zuzarte discloses the implementing optimized query plans based upon the user request. The query plans are seen as the optimized data structure).
Abdellatif and Zuzarte are analogous art because they are in the same field of endeavor, optimized query processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the re-use saved plan for query processing of Abdellatif to include the reduction of operational cost for query processing of Zuzarte, to identify database constraints to understand the effect of functions or expressions. The suggestion/motivation to combine is that it would be obvious to try in order to optimize the query searches (Par. 0009 Zuzarte).


As to claim 14 Abdellatif in combination with Altinel, Park and Beyer teaches each and every limitation of claim 1.
	Abdellatif in combination with Altinel, Park and Beyer does not teach but Zuzarte teaches the method further comprising, prior to receiving the query: receiving user input defining a virtual dataset derived from a physical dataset contained in the plurality of data sources, wherein the plurality of datasets includes the virtual dataset (Par. 0020-0021 Zuzarte discloses the client application providing queries which are used to generate virtual columns to access data from actual columns).
Abdellatif and Zuzarte are analogous art because they are in the same field of endeavor, optimized query processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the re-use saved plan for query processing of Abdellatif to include the reduction of operational cost for query processing of Zuzarte, to identify database constraints to understand the effect of functions or expressions. The suggestion/motivation to combine is that it would be obvious to try in order to optimize the query searches (Par. 0009 Zuzarte).


11.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdellatif et al. U.S. Patent Application Publication No. 2012/0130986 (herein as ‘Abdellatif’) in combination with Altinel at al. U.S. Patent Application Publication No. 2006/0026154 (herein as ‘Altinel’), Beyer et al. U.S. Patent Application Publication No. 2009/0070313 (herein as ‘Beyer’), Park et al. U.S. Patent Application Publication No. 2017/0147628 (herein as ‘Park’) and further in view of and Chen U.S. Patent No. 8,918,388 (herein as ‘Chen’).


As to claim 17 Abdellatif in combination with Altinel, Park and Beyer teaches each and every limitation of claim 1.
Abdellatif in combination with Altinel, Park and Beyer does not teach but Chen teaches wherein the plurality of virtual datasets are exposed as tables in client applications (Col. 3 Lines 14-20 Chen discloses the data is in tables).
Abdellatif and Zuzarte are analogous art because they are in the same field of endeavor, optimized query processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the re-use saved plan for query processing of Abdellatif to include the query optimization of Chen, to reduce complexity to user. The suggestion/motivation to combine is that it would be obvious to try in order to optimize the sources being searched (Col. 1 Lines 45-53).



Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Castellanos et al. U.S. Patent Application Publication No. 2012/0072413 (herein as ‘Castellanos’). Castellanos discloses a method and device may accept a first database query plan including a plurality of rows and a second database query plan including a plurality of rows, compare each row in the first database query plan with a corresponding row in the second database query plan, and based on each comparison, calculate a difference between the compared rows. Each difference may be recorded in an output file.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010.  The examiner can normally be reached on 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.M/  November 4, 2022Examiner, Art Unit 2159         
                                                                                                                                                                                                 /AMRESH SINGH/Primary Examiner, Art Unit 2159